DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22-42 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 25, 26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdallah et al. (US 2018/0176119) in view of Gossain et al. (US 2007/0127379).
-	In reference to claim 22
Abdallah et al. method for establishing redundant paths (e.g. routing path 1 and 2; Fig. 1, par. 0048-0049 / Primary and secondary path; Fig. 5A-B) between a source node (e.g. STA A, Fig. 1 par. 0048-0049 / Source STA 32; Fig. 5A-B) and a destination node (e.g. STA E, Fig. 1 par. 0048-0049/ Destination STA 36; Fig. 5A-B) in a wireless mesh network (e.g. mesh network, Fig 1, par. 0049), the method being performed by the source node and comprising: 
establishing a first path between the source node and the destination node (e.g. establish primary path between source STA 32 and Destination STA 36; Fig. 5A, par. 0057-0059), wherein the first path is associated with a first sequence number (e.g. source sequence number; par. 0052) and comprises one or more first intermediate nodes (e.g. Intermediate STA 34; Fig. 5A par. 0057) in the wireless mesh network; 
determining to establish a second path between the source node and the destination node (e.g. secondary path between source STA 32 and Destination STA 36; Fig. 5A-B par. 0059-0060) 
transmitting a path request (e.g. extend routing request, Fig. 4A par. 0052, 0059-0060) to a plurality of nodes in the wireless mesh network, wherein the path request identifies the destination node (e.g. Destination Address, Fig. 4A, par. 0052) and that the requested second path is redundant to the first path (par. 0059); and 
receiving, from the destination node, a path reply (e.g. extend routing reply, Fig. 4A par. 0053, 0060) that identifies the second path, wherein the second path comprises one or more second intermediate nodes that are exclusive of the one or more first intermediate nodes (e.g. path 1 from Source A to Destination E via intermediate node C and path 2 from Source A to Destination E via intermediate node B and D; par. 0048-0049).
Abdallah et al. does not teach transmitting the path request at least a predetermined duration after the first path is established.
	Gossain et al. teaches delaying transmitting a message for a predetermined time interval after a first path is established. (par. 0035)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abdallah et al. to include transmitting the path request at least a predetermined duration after the first path is established as suggested by Gossain et al. because it would provide for a period of time to monitor route stability and avoid prematurely transmitting the path request before monitoring a route stability. 

-	In reference to claim 25
The combination of Abdallah et al. and Gossain et al. teaches a system and method that covers substantially all limitations of the parent claim. Abdallah et al. further teaches wherein the path request identifies that the requested second path is redundant to the first path based on a particular value in a field of the path request that is not a sequence number field (e.g. Route flag of extended path request; Fig. 3 par. 0052).

-	In reference to claim 26
The combination of Abdallah et al. and Gossain et al. teaches a system and method that covers substantially all limitations of the parent claim. Abdallah et al. further teaches that the path request comprises an Ad hoc On-Demand Distance Vector (AODV) Route Request (RREQ) message (Fig. 3, par. 0051-0052); and the path reply comprises an AODV Route Reply (RREP) message (Fig. 4, par. 0051, 0053).

-	In reference to claim 29
The combination of Abdallah et al. and Gossain et al. teaches a system and method that covers substantially all limitations of the parent claim. Abdallah et al. further teaches exchanging data messages with the destination node via the first path and the second path (par. 0093).

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdallah et al. (US 2018/0176119) in view of Gossain et al. (US 2007/0127379), as applied to the parent claim, and further in view of Hui et al. (US 2013/0250808).
-	In reference to claim 23-24
The combination of Abdallah et al. and Gossain et al. teaches a system and method that covers substantially all limitations of the parent claim.
The combination of Abdallah et al. and Gossain et al. teaches the path request includes a sequence number field; and the path request identifies that the requested second path is redundant to the first path based on the sequence number field comprising the first sequence number wherein the path reply identifies the second path based on the first sequence number wherein the path reply identifies the second path based on the first sequence number.
Hui et al. teaches the path request includes a sequence number field (e.g. RREQ includes sequence number; par. 0036); and the path request identifies that the requested second path is redundant to the first path based on the sequence number field comprising the first sequence number (e.g. RREQ with same sequence number identies alternative route is redundant to first route; par. 0036), wherein the path reply identifies the second path based on the first sequence number (e.g. RREP message contains same sequence number of RREQ; par. 0029).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Abdallah et al. and Gossain et al. to include the path request includes a sequence number field; and the path request identifies that the requested second path is redundant to the first path based on the sequence number field comprising the first sequence number wherein the path reply identifies the second path based on the first sequence number wherein the path reply identifies the second path based on the first sequence number as suggested by Hui et al. because it would allow or establishing multiple alternative routes to increase network resiliency. 

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdallah et al. (US 2018/176119) in view of Gossain et al. (US 2007/0127379), as applied to the parent claim, and further in view of Fuhrmann (US 2017/0311226).
-	In reference to claim 27
The combination of Abdallah et al. and Gossain et al. teaches a system and method that covers substantially all limitations of the parent claim. 
The combination of Abdallah et al. and Gossain et al. does not teach the wireless mesh network is a Bluetooth mesh network.
Fuhrmann teaches a wireless mesh network being a Bluetooth mesh network. (par. 0002)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify wireless mesh network the combination of Abdallah et al. and Gossain et al. to be a Bluetooth mesh network as suggested by Fuhrmann because it allows the method to be implemented in a Bluetooth environment.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdallah et al. (US 2018/176119) in view of Gossain et al. (US 2007/0127379), as applied to the parent claim, and further in view of Gossain et al. (US 2010/0303005)
-	In reference to claim 28
The combination of Abdallah et al. and Gossain et al. teaches a system and method that covers substantially all limitations of the parent claim.
The combination of Abdallah et al. and Gossain et al. does not teach updating a routing table to identify the first path and the second path.
Gossain et al. teaches updating a routing table to identify a first path and a second path. (e.g. updating a routing table to identify routes; par. 0040)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Abdallah et al. and Gossain et al. to include updating a routing table to identify the first path and the second path as suggested by Gossain et al. because it would allow a node to store each of the first path and second path in the routing table for future routing of data.

Allowable Subject Matter
Claim 30-42 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2018/0176123 pertains to routing the same data through independent routes between stations in a mesh network to increase the robustness of communications. The disclosed feature allows transmission of the same data stream via multiple routes from a source station (STA) to a destination station (STA). An extended routing request (RREQ) and routing reply (RREP) are utilized which provide a primary and secondary flag indication, which is utilized in combination with advanced programming for setting path cost metrics to assure independence of primary and secondary routes.
US 2009/0228575 pertains to a reactive routing computer network partitioned into diverse logical topologies, and a source node may transmit route request (RREQ) messages toward a destination node on each logical topology. In response, the source node may receive route reply (RREP) messages indicating routes to the destination node in each logical topology. The source node may thus select a route for each logical topology to reach the destination node, accordingly.
US 2012/0327792 pertains to A set of routes are discovered in a network including concentrators, smart meters and an imaginary node. Each concentrator node, a source, broadcasts a route request (RREQ) packet to the imaginary destination node. Intermediate nodes store a route as a node list (NL) in the RREQ packet and as a route table (RT) in the node. Then, each smart meter node can select a primary route and a secondary route from the smart meter node to any concentrator from the route table.
US 2018/0234907 pertains to routing data through independent routes substantially between a source station and a destination station of a mesh network. The routes are discovered in a non-sequential, pseudo-simultaneous manner from a source station (STA) to a destination station (STA). An extended routing request (RREQ) and routing reply (RREP) are utilized which provide a primary and secondary flag indication, which is utilized in combination with advanced programming for setting path cost metrics to assure independence of primary and secondary routes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466